           IN THE UNITED STATES DISTRICT COURT FOR THE
                  SOUTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

UNITED STATES OF AMERICA                 :

vs.                                      : CRIMINAL NO.: 18-00288-KD

MIGUEL ANGEL RAMOS-BLANCOS :


                      ACCEPTANCE OF GUILTY PLEA
                      AND ADJUDICATION OF GUILT


      Pursuant to the Report and Recommendation of the United States

Magistrate Judge (Doc. 22) and without any objection having been filed by the

parties, Defendant’s plea of guilty to Count One of the Indictment is now accepted

and Defendant is adjudged guilty of such offense.

      The sentencing hearing has been scheduled before the undersigned for

Friday, February 15, 2019, at 1:00 p.m., in Courtroom 4B of the United States

Courthouse, 155 St. Joseph St., Mobile, Alabama 36602.

      The Clerk is directed to provide a Kanjobal interpreter for the sentencing.

      DONE and ORDERED this the 14th day of December.


                                  s/KRISTI K. DuBOSE
                                  CHIEF UNITED STATES DISTRICT JUDGE
